
	
		I
		112th CONGRESS
		1st Session
		H. R. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To waive certain prohibitions with respect to nationals
		  of Cuba coming to the United States to play organized professional
		  baseball.
	
	
		1.Short titleThis Act may be cited as the
			 Baseball Diplomacy
			 Act.
		2.Removal of
			 certain restrictions
			(a)Restriction on
			 Embargo AuthorityThe authorities of section 620(a) of the
			 Foreign Assistance Act of 1961,
			 those authorities under section 5(b) of the Trading with the Enemy Act that
			 were being exercised with respect to Cuba on July 1, 1977, as a result of a
			 national emergency declared before that date, and are being exercised on the
			 date of the enactment of this Act, and section 203 of the International
			 Emergency Economic Powers Act may not be exercised to regulate or
			 prohibit—
				(1)those transactions
			 permitted under section 515.571 of title 31, Code of Federal Regulations, by or
			 on behalf of a Cuban national who enters the United States from Cuba on a visa
			 issued under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act for the purpose
			 of playing organized professional baseball; and
				(2)a
			 Cuban national described in paragraph (1) from returning to Cuba with the
			 earnings made in playing organized professional baseball.
				(b)Restriction on
			 Immigration AuthorityThe authority contained in section 212(f)
			 of the Immigration and Nationality Act
			 may not be used to deny a visa described in subsection (a)(1) to a Cuban
			 national for the purpose of playing organized professional baseball.
			(c)Inapplicability
			 of Other RestrictionsThis section applies notwithstanding
			 section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of
			 1996.
			3.Duration of
			 visaA visa described in
			 section 2(a)(1)—
			(1)shall permit the
			 alien to whom the visa is issued to remain in the United States only for the
			 duration of the baseball season; and
			(2)need not be
			 renewed for subsequent entries into the United States for the duration of a
			 valid contract entered into between the alien and the professional baseball
			 team with which the alien played in the preceding baseball season.
			
